MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reconsider.
The BIA did not abuse its discretion by denying petitioner’s motion to reconsider because the motion failed to identify any errors of fact or law in the BIA’s June 8, 2006 order. See 8 C.F.R. § 1003.2(b)(1); see also Membreno v. Gonzales, 425 F.3d 1227, 1230 n. 5 (9th Cir.2005) (en banc).
Moreover, as petitioner acknowledges, this petition for review repeats contentions that were raised and rejected in petition No. 06-73423. No exception to the law of the case doctrine applies here. See Merritt v. Mackey, 932 F.2d 1317, 1320 (9th Cir.1991).
Accordingly, this petition for review is denied, and respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
*746All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.